Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00491-CV

   MODIVCARE SOLUTIONS, LLC formerly known as LogistiCare Solutions, LLC; and
      ModivCare Solutions, Inc. formerly known as Providence Service Corporation,
                                      Appellants

                                               v.

                           Andrew Nathan VIERA and Adela Garza,
                                         Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-20-17
                         Honorable Baldemar Garza, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, appellants’ motion to dismiss their
appeal with respect to Appellee Adela Garza is GRANTED, and appellants’ appeal with respect
to Appellee Garza is DISMISSED. Appellants’ appeal with respect to Appellee Andrew Nathan
Viera remains pending on the docket of this court.

       SIGNED September 21, 2022.


                                                _________________________________
                                                Liza A. Rodriguez, Justice